Citation Nr: 1132827	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right leg disorder, to include as secondary to a service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.

2.  Entitlement to service connection for left foot/ankle disorder, to include as secondary to a service-connected residuals of a shell fragment wound of the left leg.

REPRESENTATION

Veteran (Appellant) represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service from December 1943 to October 1945. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. By that rating action, the RO denied service connection for right leg and left foot/ankle disorders, to include as secondary to the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  The Veteran appealed the RO's March 2008 rating action to the Board.   Jurisdiction of the appeal current resides with the Oakland, California RO. 

In April 2010, the Board remanded the Veteran's claims to the RO for additional development, to include, but not limited to, scheduling him for a VA examination to determine the etiology of the claimed right leg and left foot/ankle disorders, to include if they were secondary to, or had been aggravated by, the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  ((See April 2011 Board remand, pages (pgs.) 24, 25)).  This examination was performed in May 2011.  A copy of the examination report is contained in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that it must again remand the claim on appeal to provide the Veteran's representative an opportunity to submit a VA Form 646 or written an equivalent written argument in support of the instant appeal and to ensure compliance with the Board's April 2010 remand directives.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

(i) Procedural Development

In the instant appeal, the Veteran is represented by the California Department  of Veterans Affairs.  After the Veteran's appeal was certified to the Board in July 2009, a VA-Form 646 or, in the alternative, an equivalent written argument prepared by the Veteran's representative is not of record.  

The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, a Form 646 is required as additional evidence consisting of a May 2011 VA examination report that addresses the etiology of the claimed right leg and left foot disorders and their relationship, if any, to the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  

The Veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2010).  The United States Court of Appeals for the Federal Circuit has recently held that Veteran's have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process. Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, his representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claims on appeal

(i) Substantive Development 

In its April 2010 remand directives, the Board requested that the VA examiner provide an opinion as to whether the Veteran's claimed right leg disorder (i.e. right hip and/or right knee disorder) and left foot disorder had been caused or aggravated (worsened by) (italics added for emphasis) by his service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  (See April 2011 Board remand, pg. 24)).  In a May 2010 opinion, the VA examiner concluded that there was no causal relationship (italics added for emphasis) between the Veteran's right hip, right knee and left foot disorders and the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  The examiner however, failed to address whether the Veteran's right hip, right knee and left foot disorders had been aggravated (italics added for emphasis) by the Veteran's service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI, as directed by the Board in its April 2010 remand directives.  Id.

The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The absence of the requested information constitutes a procedural defect requiring a further remand.  38 C.F.R. § 19.9 (2010); see also 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).  Consequently, the Board finds that additional development is required prior to final Board adjudication of the claim on appeal. See 38 C.F.R. § 4.2 (2010) (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran's representative, California Department of Veterans' Affairs, an opportunity to review the claims file and complete a VA Form 646 or other written argument in support of the current appeal.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

2.  Return the claims file to the examiner who conducted the May 2011 VA examination.  If the May 2011 VA examiner is not available, the claims file must be available to another appropriate health care provider who will provide the following opinion: 

Has any currently present right hip, right knee and left foot/ankle disorders been aggravated by (permanently worsened) the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  The rationale for all opinions expressed must be provided. The AMC/RO must ensure that the above-cited directive are accomplished.

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the current right lower leg disorder (i.e., right hip and right knee disorders) and left foot disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding. 

3.  If the author of the May 2011 VA examiner or other appropriate health care provider determines that a current examination of the Veteran is required in order to provide a reasoned opinion, an examination should be conducted, to include any appropriate tests, and a copy of the examination report must be associated with the claims file.  If such an examination is conducted, the claims file, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated.

4.  If an examination is scheduled, the AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the AMC/RO should re- adjudicate the Veteran's claims for service connection for right leg disorder and left foot disorder, to include as secondary to the service-connected residuals of a shell fragment wound of the left leg, Muscle Group XI. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC"). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



